953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re H.G. GIBSON.
No. 91-1526.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the petition in the nature of mandamus, the response thereto and the reply, it is


2
ORDERED that the petition be denied.   We note petitioner's suggestion that we regard his petition "in the nature of mandamus" as a petition for review of the "preliminary decision" of the National Transportation Safety Board (the "Board") denying his petition to re-open.   This court is authorized to review only final orders of the Board.   See 49 U.S.C. § 1903(d).